943 A.2d 470 (2008)
285 Conn. 911
Mitchell HENDERSON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 16, 2008.
Christopher M. Neary, special public defender, in support of the petition.
Toni M. Smith-Rosario, assistant state's attorney, in opposition.
The petitioner Mitchell Henderson's petition for certification for appeal from the Appellate Court, 104 Conn.App. 557, 935 A.2d 162 (2007), is denied.
*471 VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.